{¶ 100} Although the Fosters assert a myriad of different arguments in support of their appeal, I believe that the issues surrounding their second and third assignments of error are dispositive of the instant matter. In their second and third assignments of error, the Fosters claim, inter alia, that the trial court erred by failing to follow the law of the case established by this court's 1999 holding in Donsantev. Wickliffe (Oct. 29, 1999), 11th Dist. Nos. 98-L-046 and 98-L-047, 1999 WL 1074115. Appellant's argument presupposes that our holding in Donsante, a case in which appellants appealed the trial court's validation of former Ordinance No. 1996-2, controls the validity of Ordinance No. 2000-26. This assumption exhibits various flaws.
 {¶ 101} First, Donsante, an appeal taken from a final judgment in trial court case No. 94 CV 000103, declared Ordinance No. 1996-2 invalid due to certain fatal procedural flaws that compromised its enactment. Following this decision, the city appealed to the Supreme Court of Ohio inDonsante v. Wickliffe (2000), 88 Ohio St.3d 1412,723 N.E.2d 118; however, the Supreme Court dismissed the matter for a lack of jurisdiction. This operated as a final adjudication on the *Page 548 
merits. See, e.g., Dobbins v. Ohio Bur. of MotorVehicles (1996), 75 Ohio St.3d 533, 664 N.E.2d 908. As there was nothing remaining to be litigated regarding Ordinance 1996-2, that case was over and final upon the Supreme Court's dismissal.
 {¶ 102} "The law of the case is a longstanding doctrine in Ohio jurisprudence. `[T]he doctrine provides that the decision of a reviewing court in a case remains the law of that case on the legal questions involved for all subsequent proceedings in the case at both the trial and reviewing levels.'" Hopkins v. Dyer, 104 Ohio St.3d 461, 463,820 N.E.2d 329, 2004-Ohio-6769, quoting Nolan v. Nolan
(1984), 11 Ohio St.3d 1, 3, 462 N.E.2d 410. Thus, the law-of-the-case doctrine requires an inferior court to follow a superior court's ruling on an issue already decided by the appellate court in the context of that case.
 {¶ 103} The case brought under the Fosters' so-called third supplemental complaint, while sharing the same trial court number, was separate and distinct from the matters resolved in Donsante. The matter in controversy resolved by Donsante was the validity of former Ordinance 1996-2. Once the Supreme Court dismissed the city's appeal of this court's holding in Donsante, that case was over and final. Thus, I agree with the majority that the law-of-the-case doctrine would have no application to this matter.
 {¶ 104} However, the foregoing analysis anticipates a more significant problem than a misunderstanding of the application of the law-of-the-case doctrine. Upon the Supreme Court's dismissal of the city's appeal, Case No. 94 CV 000103 was both procedurally and substantively closed. The Fosters' "third supplemental complaint" was filed to address a newly enacted ordinance and therefore alleged a new case in controversy. Because Case No. 94 CV 000103 was over upon the Supreme Court's dismissal of the city's appeal, the trial court had no jurisdiction to entertain the Fosters' "third supplemental complaint." To invoke the trial court's jurisdiction to litigate the issues in the "third supplemental complaint," the Fosters were required to commence a new action in accordance with Civ. R. 3(A). Absent the filing of a new action, the trial court lacked subject-matter jurisdiction to act on the issues animating the Fosters' "third supplemental complaint" and any subsequent motions.
 {¶ 105} Although the majority acknowledges that "the matter should have been filed as a new case," it nevertheless concludes that the lower court "certainly has subject-matter jurisdiction of the issues involved." This holding is internally inconsistent. The majority's holding that the matter should have been filed as a new case means that the trial court did not have jurisdiction to entertain the "third supplemental complaint." I fail to see how the lower court could retain subject-matter jurisdiction over a case that has been unconditionally and finally adjudicated on the merits. Once the Supreme Court dismissed the city's appeal *Page 549 
in Donsante, case No. 94 CV 000103 was over and the trial court lost all jurisdiction over that case. That is, once case No. 94 CV 000103 was adjudicated with finality, neither the Fosters nor the trial court possessed the power to resurrect it to litigate additional matters.
 {¶ 106} Regardless of procedural deficiencies, the issue of subject-matter jurisdiction cannot be waived.H.R. Options, Inc. v. Zaino, 100 Ohio St.3d 373, 374,2004-Ohio-1, 800 N.E.2d 740; see also Mid-States Terminal,Inc. v. Lucas Cty. Bd. of Revision, 76 Ohio St.3d 79, 82,666 N.E.2d 1077. Where, as here, the parties fail to raise a jurisdictional issue on appeal, an appellate court must raise it sua sponte. Davison v. Rini (1996),115 Ohio App.3d 688, 692, 686 N.E.2d 278, citing Whitaker-Merrell v. GeupelCo. (1972), 29 Ohio St.2d 184, 186, 58 O.O.2d 399,280 N.E.2d 922. Because this case was commenced under a defunct case number, I would hold that the trial court lacked jurisdiction to rule on any issues pertaining to Ordinance 2000-26. This matter should be reversed and remanded with specific instructions to the trial court to vacate its March 13, 2006 judgment entry for lack of subject-matter jurisdiction.
 {¶ 107} I accordingly dissent.